DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
In the following applications the statements of intended use are not limiting because the preambles do not furnish additional structure for what is recited in the body of the claims and provide no antecedent basis for any of the limitations in the body of the claim.
Claims 1-3, 5-9 and 11-14 of this application is patentably indistinct from claims 1-3, 5, 6, 14-16, 18, 19, 27 and 28 of Application No. 17/390,458. 
Claims 1-14 of this application is patentably indistinct from claims 1-6 and 10-15 and 19-20 of Application No. 17/390,607.
Claims 1-7, and 9-14 of this application is patentably indistinct from claims 1-7, 10-14 and 19-20 of Application No. 17/390,665.
Claims 1-14 of this application is patentably indistinct from claims 1-6, 8-13 and 17-18 of Application No. 17/391,162.
Claims 1-14 of this application is patentably indistinct from claims 1- 6, 9-14 and 17-18 of Application No. 17/391,704.
Claims 1-14 of this application is patentably indistinct from claims 1-6, 9-15 and 17-18 of Application No. 17/391,687.
Claims 1 and 3-14 of this application is patentably indistinct from claims 1, 3-6, 9-14 and 23-24 of Application No. 17/390,633.
Claims 1 and 3-14 of this application is patentably indistinct from claims 1, 3- 6, 14-19 and 29-30 of Application No. 17/391,567.
Claims 13-14 of this application is patentably indistinct from claims 31-32 of Application No. 17/390,491
Claims 1-3, 5, 6, 7-9 and 11-14 of this application is patentably indistinct from claims 1-10 and 21-22 of Application No. 17/390,377.
Claims 1-3, 7-9 and 13-14 of this application is patentably indistinct from claims 1-3, 11-13 and 24-25 of Application No. 17/390,330.
Claims 1-14 of this application is patentably indistinct from claims 1-12 and 15-16 of Application No. 17/357,702.
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 17/390,330.

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5-9 and 11-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5, 6, 14-16, 18-19 and 27-28 of copending Application No. 17/390,458 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 10-15 and 19-20 of copending Application No. 17/390,607 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-7 and 9-14 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 7, 10-14, 19 and 20  of copending Application No. 17/390,665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-13 and 17-18 of copending Application No. 17/391,162 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 9-14 and 17-18  of copending Application No. 17/390,704 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 9-15 and 17-18 of copending Application No. 17/390,687 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 and 3-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-6, 9-14 and 23-24 of copending Application No. 17/390,633 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 and  3-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-6, 14-19 and 29-30 of copending Application No. 17/390567 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 13-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 31-32 of copending Application No. 17/390,491 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-3, 5, 6, 17-9 and 11-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 21-22 of copending Application No. 17/390,377 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-3, 7-9, 13 and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 11-13 and 24-25 of copending Application No. 17/390,330 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-14 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, and 15-16 of copending Application No. 17/357,702 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/314759, (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 13 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11 and 12 of prior U.S. Patent No. 8,920,525. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 7-10 of U.S. Patent No. 8,920,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges of the components overlap.
Claims 4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 17 of copending Application No. 17/390,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the language in the present application of “at least about” encompasses the language of “at least” of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/390,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because language in the copending application of “selected from the group consisting of” is encompassed by the language of “selected from” of the present application.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/390,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the language in the copending application of “selected from the group consisting of” is encompassed by the language of “selected from” of the present application.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
39.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/390,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because language in the copending application of “selected from the group consisting of” is encompassed by the language of “selected from” of the present application.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
40. 	Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, and 18-21 of copending Application No. 17/390,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have overlapping ranges, and the additional components of the copending application are not excluded from the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 41.	Claims 5, 6, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 18 of copending Application No. 17/390,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 18 contain the limitations of free of fossil fuel and biogenic carbon in the same claim, as opposed to the claims of the present application wherein the limitations are in separate claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
42. 	Claims 1, 2, 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/250,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the silicon dioxide of the copending application is encompassed by the metal oxide of the present application.  The present claims also do not exclude the additional components set forth in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
43.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 44.	Claims  1-3, 5-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohlig (US 20110099890).
 	Bohlig teaches an engineered fuel stock (see abstract).  The feedstock has a carbon content of between about 30% and about 80%, a hydrogen content of between about 3% and about 10%, a sulfur content of less than 2% and a sorbent of between about 0.1 5 (w/w) and 50% (w/w) (see para 0050 and 0066).  The feed stock has a HHV of between about 3,000 BTU/lb and about 15,000 BTU/lb (see para 0056).
 	The sorbents are selected from the group consisting of sodium sesquicarbonate (Trona), sodium bicarbonate, sodium carbonate, zinc ferrite, zinc copper ferrite, zinc titanate, copper ferrite aluminate, copper aluminate, copper manganese oxide, nickel supported on alumina, zinc oxide, iron oxide, copper, copper oxide, limestone, lime, iron filings, Fe, FeO, Fe2O3, Fe3O4, CaCO3, Ca(OH)2, CaCO3.MgO, soda, silica, alumina, china clay, kaolinite, bauxite, emathlite, attapulgite, coal ash, hydrated lime, dolomite, egg shells, and Ca-montmorillonite. (see para 0095).   This list contains oxides, bases and salts. An object of Bohlig is to generate energy and he may combine the feed stock with coal (see para 0100).  Bohlig meets the limitations of the claims other than the differences that are set forth below.
 	Bohlig does not specifically teach the N and P content.  However, no unobviousness is seen in this difference because the language “at most about” reads on the absence of these elements.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17390524/20220929